Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended by adding thereto the following: "A question under the Federal Constitution was presented and necessarily passed upon by this court. It was contended that chapter 19 of the Laws of 1935 of the State of New York is repugnant to article I, section 10, of the Constitution of the United States and the Fourteenth Amendment thereto. This court held such law not repugnant to any provision of the Constitution of the United States." (See 270 N.Y. 436.) *Page 496